Filed 1/25/22 Conservatorship of Bryan B. CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



             THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 Conservatorship of the Person
 of BRYAN B.
 PUBLIC GUARDIAN OF CONTRA                                               A160472
 COSTA COUNTY,
             Petitioner and Respondent,                                  (Contra Costa County
                                                                         Super. Ct. No. P2000426)
 v.
 BRYAN B.,
             Objector and Appellant.


                                       MEMORANDUM OPINION1
         Bryan B. appeals a trial court order establishing a one-year
conservatorship over his person under the Lanterman-Petris-Short Act (LPS
Act, Welf. & Inst. Code, § 5000 et seq.) and imposing special disabilities. We
dismiss the appeal as moot.
         In April 2020, the Public Guardian of Contra Costa County (Public
Guardian) filed a petition for appointment of a conservator under the LPS
Act. The petition alleged Bryan was gravely disabled as a result of a mental



       We resolve this case by memorandum opinion pursuant to California
         1

Standards of Judicial Administration, section 8.1, reciting only those facts
necessary to resolve the issue raised.

                                                               1
disorder and sought imposition of special disabilities. Bryan waived his right
to a jury trial.
      At a July 2020 court trial, psychiatrist Michael Levin, M.D., testified
Bryan suffered from schizophrenia; the trial court admitted several exhibits,
including Bryan’s state hospital records. At the conclusion of trial, the court
found, beyond a reasonable doubt, that Bryan was gravely disabled as a
result of a mental disorder. The court granted the petition, appointed the
Public Guardian as conservator of Bryan’s person for a one-year period, and
imposed special disabilities. Bryan appealed. His attorney sought multiple
extensions of time to file his opening and reply briefs, totaling more than 150
days. In October 2021 — shortly before briefing on appeal was complete —
the Public Guardian successfully petitioned for a one-year renewal of the
conservatorship.
      The Public Guardian has moved to dismiss, arguing the reappointment
order renders the present appeal moot.2 It is the duty of an appellate court
“to decide ‘ “ ‘actual controversies by a judgment which can be carried into
effect, and not to give opinions upon moot questions or abstract propositions,
or to declare principles or rules of law which cannot affect the matter in issue
in the case before it.’ ” ’ ” (In re David B. (2017) 12 Cal.App.5th 633, 644.)
“When a challenged conservatorship has ended, the appeal of that
conservatorship is ‘technically moot.’ ” (Conservatorship of C.O. (2021)
71 Cal.App.5th 894, 903; Conservatorship of David L. (2008) 164 Cal.App.4th



      2 We grant the Public Guardian’s unopposed request for judicial notice
of the October 2021 reappointment order and of a summary of the docket in
Bryan’s appeal from that order. (Evid. Code, §§ 452, subd. (d), 459, subd. (a);
In re Karen G. (2004) 121 Cal.App.4th 1384, 1390 [appellate court has the
authority to consider “subsequent proceedings . . . and find the appeal has
been rendered moot”].)

                                        2
701, 709.) The Public Guardian is correct. The initial conservatorship period
has expired, and the trial court has renewed the conservatorship for another
one-year period. Thus, a reversal of the July 2020 order would have neither
practical effect, nor any bearing on the reappointment order. (See
Conservatorship of K.P. (2021) 11 Cal.5th 695, 709–710; Conservatorship
of G.H. (2014) 227 Cal.App.4th 1435, 1439.)
      Bryan acknowledges the appeal is moot. He nevertheless urges us to
exercise our discretion to consider the merits of one argument he raised on
appeal — the admissibility of hearsay evidence admitted at the July 2020
trial — reasoning the issue is of broad public interest that is likely to recur.
(See In re David B., supra, 12 Cal.App.5th at p. 644.) We disagree. The
propriety of a trial court’s evidentiary ruling is inherently fact-driven, and
Bryan has not persuasively argued the same evidentiary issue will arise in
another conservatorship proceeding brought on a different factual record.
(Id. at p. 654 [declining to exercise jurisdiction to address “fact-specific
questions” in moot appeal]; MHC Operating Limited Partnership v. City of
San Jose (2003) 106 Cal.App.4th 204, 215 [issues presented were “factual in
nature” and required “resolution on case-by-case basis”].)
      We decline to reach the merits of Bryan’s moot appeal.
                                 DISPOSITION
      The appeal is dismissed.




                                         3
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A160472




                            4